Citation Nr: 0718844	
Decision Date: 06/22/07    Archive Date: 07/03/07	

DOCKET NO.  05-17 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than July 17, 2003, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1968 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
VARO in Seattle, Washington, that granted service connection 
for PTSD and assigned a 10 percent disability rating 
effective July 17, 2003, the date of receipt of the claim for 
disability benefits.  By rating decision dated in June 2004, 
the aforementioned rating action was amended to reflect a 
30 percent disability rating for the PTSD, effective the same 
day, July 17, 2003.  The veteran has essentially expressed 
disagreement with the effective date.  


FINDINGS OF FACT

1.  In a decision dated in November 1987, the Board denied 
entitlement to service connection for PTSD.  The decision was 
consistent with the law and supported by evidence then of 
record.  The decision is final.  

2.  Received on July 17, 2003, was a reopened claim of 
entitlement to service connection for PTSD.  New and material 
evidence was submitted and service connection for PTSD was 
granted, effective July 17, 2003.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than July 17, 2003, for a grant of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5102-5103A, 5107, 
5110 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.156, 3.400 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 
5107, 5126 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326(a) (2006).  In this case, the veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim by 
correspondence that included communications in January 2004 
and August 2006.  Adequate opportunities to submit evidence 
and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Those five elements are:  (1) veteran's status; (2) the 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) the degree of 
disability; and (5) the effective date of the disability.  
The August 2006 communication specifically informed the 
veteran how VA determined the effective date should a claim 
be granted.  Thus, the Board finds the notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with the claim at this time 
would not cause any prejudice to the veteran.  

The veteran and his representative essentially contend that 
an effective date earlier than July 17, 2003, should be 
assigned for the grant of service connection for PTSD.  

The Board notes that except as otherwise provided, the law 
provides that the effective date for an award of disability 
compensation based on an original claim for direct service 
connection, if the claim is received within one year after 
separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, including for reopened claims, it shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2002 & 
Supp 2006); 38 C.F.R. § 3.400(b) (2) (i) 2006).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  Where the new and material evidence consists of 
a supplemental report from a service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This includes corrections by the 
service department.  

Whenever any disallowed claim is reopened and they after 
allow it on the basis of new and material evidence resulting 
from the correction of the military records of the proper 
service department under § 1552 of Title 10, or the change, 
correction, or mortification of discharge or dismissal under 
§ 1553 of Title 10, or from other corrective action by 
competent authority, the effective date of commencement of 
the benefits so awarded shall be the date by which an 
application was filed for correction of the military record 
or for the change, notification, or correction of a discharge 
or dismissal, as the case may be, or the date such disallowed 
claim was final, whichever date is later, but in no event 
shall such award of benefits be retroactive for more than one 
year from the date of reopening of such disallowed claim.  
See 38 U.S.C.A. § 5110(i).  

In cases where an appellant seeks to reopen a claim for an 
earlier effective date under 38 C.F.R. § 3.156, the Court in 
Lapier v. Brown, 5 Vet. App. 215 (1993), held that, even 
assuming the presence of new and material evidence, the 
reopening of a claim of entitlement to an earlier effective 
date cannot result in the actual assignment of an earlier 
effective date because an award granted under a reopened 
claim may not be made effective prior to the date of the 
reopened claim.  See also 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1) (2006); Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  In Rudd, the Court concluded that when an 
appellant was previously denied service connection and later 
had service connection granted in a subsequent decision, only 
a request for revision premised on clear and unmistakable 
error (CUE) the original decision can result in the 
assignment of an earlier effective date for the award.  The 
Court explained that the United States Court of Appeals for 
the Federal Circuit had made it clear that the decision of 
the Secretary was subject to revision only on the grounds of 
CUE, or upon presentation of new and material evidence to 
reopen.  

  

The Court has also held in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

The Board also notes that the veteran is not without 
recourse.  He can choose to make a claim of CUE in the final 
decision establishing effective dates at any time.   However, 
the Board is required to dismiss the appeal at this time.  
The veteran has not referred to any specific claim of error 
in the 1987 Board decision.  He has alleged that some of his 
records might have been placed in the folder pertaining to 
another veteran.  However, in January 2007, a decision review 
officer at the Seattle RO reviewed the claims file for an 
individual by the same name as the veteran who resided in 
Pennsylvania, was born in 1911, and served in World War II.  
That file was found to contain no records for the veteran.  


ORDER

The claim for an effective date earlier than July 17, 2003, 
for the grant of service connection for PTSD is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


